             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 1 of 81




1                                                                              Honorable Barbara J. Rothstein

2

3

4

5

6

7
                                        UNITED STATES DISTRICT COURT
8
                              FOR THE WESTERN DISTRICT OF WASHINGTON
9
                                                    AT SEATTLE
10

11    ALBERTO RIVERA MONROY and IRMA                             Case No. 2:21-cv-00813-BJR
      PARRA-RIVERA, husband and wife,
12                                                               DEFENDANT REAL TIME
                          Plaintiffs,                            RESOLUTIONS, INC.’S ANSWER
13                                                               AND DEFENSES TO COMPLAINT,
              v.                                                 AND COUNTERCLAIMS
14
      REAL TIME RESOLUTIONS, INC.,
15    MORTGAGE ELECTRONIC
      REGISTRATION SYSTEMS, INC., and MTC
16    FINANCIAL INC. d/b/a TRUSTEE CORPS,

17                        Defendants.

18           COMES NOW Defendant Real Time Resolutions, Inc. (“RTR”) and hereby files its Answer,

19   Defenses, and Counterclaims to the Complaint of Plaintiffs Alberto Rivera Monroy and Irma Parra-

20   Rivera (“Plaintiffs” or alternatively "Plaintiff"), stating as follows:

21           To the extent Plaintiffs' statements preceding Paragraph 1 of the Complaint are construed as

22   allegations requiring a response, RTR denies that it violated the Fair Debt Collection Practices Act

23   ("FDCPA"), the Washington Consumer Protection Act ("CPA"), the Real Estate Settlement Procedures

24   Act ("RESPA"), or any other provision of federal, state, or common law with respect to Plaintiffs.

25                                           I.      AS TO PARTIES

26           1.      The allegations in paragraph 1 of the Complaint refer to the land records of King County,


      ANSWER, DEFENSES, AND                                               HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 1                                              Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 2 of 81




1    Washington, which are documents that speak for themselves. RTR denies all allegations or

2    characterizations inconsistent with true and accurate copies of such documents. Answering further, RTR

3    lacks knowledge or information sufficient to form a belief as to the truth of the allegations regarding

4    where Plaintiffs reside and, on that basis, denies them. RTR denies all allegations, if any, remaining in

5    Paragraph 1.

6            2.      Admitted.

7            3.      The allegations in Paragraph 3 are directed toward entities other than RTR and require

8    no response; to the extent a response is required, RTR denies that MERS is the beneficiary of the Deed

9    of Trust under Instrument No. 20070301001246. The Deed of Trust was assigned to RTR under

10   Instrument No. 20200512000681. Answering further, RTR lacks knowledge or information sufficient

11   to form a belief as to the truth of the allegations and, on that basis, denies them.

12           4.      The allegations in Paragraph 4 are directed toward entities other than RTR and require

13   no response; to the extent a response is required, RTR admits only that Trustee Corps is the current

14   trustee for the Deed of Trust and has set a foreclosure sale date for October 1, 2021. Answering further,

15   RTR lacks knowledge or information sufficient to form a belief as to the truth of the allegations and, on

16   that basis, denies them.

17           5.      To the extent the allegations in Paragraph 5 are directed toward entities other than RTR,

18   they require no response; to the extent a response is required, RTR lacks knowledge or information

19   sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

20   the allegations in Paragraph 5 are directed toward RTR, RTR admits only that it has taken steps to

21   effectuate a nonjudicial foreclosure on the Property pursuant to the Deed of Trust and in accordance

22   with all applicable law. The allegations regarding RTR's principal/agent or representative relationship

23   with other parties to this litigation, as well as the allegations regarding whether the Property is Plaintiffs'

24   homestead, are conclusions of law to which no response is required; to the extent a response is required,

25   RTR admits only that Trustee Corps is acting on its behalf but denies the remaining allegations. RTR

26   specifically denies that it is liable to Plaintiffs under any theory articulated in the Complaint, denies all


      ANSWER, DEFENSES, AND                                               HOLLAND & KNIGHT LLP
                                                                          601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                 Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 2                                               Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 3 of 81




1    allegations, if any, remaining in Paragraph 5, and denies all allegations not expressly admitted.

2                                   II. AS TO JURISDICTION AND VENUE

3            6.      To the extent the allegations in Paragraph 6 are directed toward entities other than RTR,

4    they require no response. To the extent the allegations are direct towards RTR, the allegations are denied.

5            7.      To the extent the allegations in Paragraph 7 are directed toward entities other than RTR,

6    they require no response. To the extent the allegations are directed towards RTR, RTR denies the

7    allegations.

8            8.      The allegations in Paragraph 8 are conclusions of law to which no response is required;

9    to the extent a response is required, RTR admits the allegations for jurisdictional purposes only and

10   denies any remaining allegations, if any, in Paragraph 8.

11           9.      In response to Paragraph 9, RTR admits only that Plaintiff seeks declaratory relief. RTR

12   denies that Plaintiff is entitled to declaratory relief, denies all allegations, if any, remaining in Paragraph

13   9, and denies all allegations not expressly admitted.

14           10.     The allegations in Paragraph 10 are conclusions of law to which no response is required;

15   to the extent a response is required, RTR denies it committed any unlawful acts. Answering further,

16   RTR admits venue is proper in this District for this matter.

17                                   III. AS TO FACTUAL ALLEGATIONS
18           11.     In response to the allegations in Paragraph 11, RTR is without sufficient information to

19   admit or deny whether Plaintiffs acquired two loans at the same time to finance their home in 2007, and

20   whether Plaintiffs are current on the first mortgage, and as such, deny those allegations. As to the

21   remaining allegations in Paragraph 11, the Deed of Trust recorded under Instrument No.

22   20070301001245 ("Deed of Trust") and the Substitution of Trustee and Deed of Conveyance

23   ("Reconveyance") are documents that speak for themselves; RTR denies all allegations or

24   characterizations inconsistent with true and accurate copies of such documents. RTR denies that the

25   document attached to the Complaint as Exhibit A is a true and accurate copy because it is redacted.

26


      ANSWER, DEFENSES, AND                                               HOLLAND & KNIGHT LLP
                                                                          601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                 Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 3                                               Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 4 of 81




1    Answering further, RTR denies that Plaintiffs' Deed of Trust was reconveyed by the recording of the

2    Reconveyance as the document plainly provides it was related to a third party rather than Plaintiffs.

3           12.     In response to Paragraph 12, RTR admits only that it took steps to foreclose on the

4    Property following Plaintiffs' default. Answering further, RTR denies the Deed of Trust was reconveyed.

5    The remaining allegations in Paragraph 12 refer to documents that speak for themselves; RTR denies all

6    allegations or characterizations inconsistent with true and accurate copies of such documents. RTR

7    denies all allegations not expressly admitted.

8           13.     In response to the allegations in Paragraph 13, RTR denies that the Deed of Trust was

9    reconveyed. The remaining allegations in Paragraph 13 refer to documents that speak for themselves;

10   RTR denies all allegations or characterizations inconsistent with true and accurate copies of such

11   documents.

12          14.     The allegations in Paragraph 14 refer to documents that speak for themselves; RTR

13   denies all allegations or characterizations inconsistent with true and accurate copies of such documents.

14   RTR also denies that Plaintiffs are named in the Reconveyance.

15          15.     The allegations in Paragraph 15 refer to documents that speak for themselves; RTR

16   denies all allegations or characterizations inconsistent with true and accurate copies of such documents.

17   In further response, whether the alleged reconveyance was "picked up and relied upon by the public" is

18   a conclusion of law to which no response is required; to the extent a response is required, RTR denies

19   the allegations.

20          16.     In response to Paragraph 16, RTR admits only that it took steps to foreclose on the

21   Property. RTR denies that the Reconveyance appears clearly on the Official Records of King County.

22   The remaining allegations in Paragraph 16 refer to documents that speak for themselves; RTR denies all

23   allegations or characterizations inconsistent with true and accurate copies of such documents. RTR

24   denies all allegations not expressly admitted.

25          17.     The allegations in Paragraph 17 are directed toward entities other than RTR and require

26   no response. To the extent a response is required, RTR admits the beneficiary interest in the Deed of


      ANSWER, DEFENSES, AND                                           HOLLAND & KNIGHT LLP
                                                                      601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                             Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 4                                           Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 5 of 81




1    Trust was assigned to it by assignment dated May 12, 2020 ("Assignment"). RTR denies that the Deed

2    of Trust was reconveyed 11 years prior. In further response, the allegations in Paragraph 17 refer to

3    documents that speak for themselves; RTR denies all remaining allegations or characterizations

4    inconsistent with true and accurate copies of such documents.

5           18.     In response to the allegations in Paragraph 18, that the allegations refer to documents that

6    speak for themselves; RTR denies all remaining allegations or characterizations inconsistent with true

7    and accurate copies of such documents.

8           19.     The allegations in Paragraph 19 refer to documents that speak for themselves; RTR

9    denies all allegations or characterizations inconsistent with true and accurate copies of such documents.

10          20.     The allegations in Paragraph 20 refer to documents that speak for themselves; RTR

11   denies all allegations or characterizations inconsistent with true and accurate copies of such documents.

12          21.     In response to Paragraph 21, RTR denies the Deed of Trust was reconveyed. The

13   Reconveyance was in regard to original trustor "Meagan Evans" and not Plaintiffs. RTR denies that it

14   failed to investigate the matter in the available land records. Answering further, RTR lacks knowledge

15   or information sufficient to form a belief as to the truth of the allegations regarding the conduct of a

16   "third-party" and, on that basis, denies them. RTR denies all allegations, if any, remaining in Paragraph

17   21.

18          22.     The allegations in Paragraph 22 are directed toward entities other than RTR and require

19   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

20   a belief as to the truth of the allegations and, on that basis, denies them.

21          23.     In response to Paragraph 23, RTR denies that the Deed of Trust was reconveyed.

22   Answering further, RTR lacks knowledge or information sufficient to form a belief as to the truth of the

23   remaining allegations in Paragraph 23 and, on that basis, denies them. RTR denies all allegations, if

24   any, remaining in Paragraph 23.

25                                      IV. AS TO CAUSES OF ACTION
26           CLAIM ONE: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 5                                              Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 6 of 81




1           24.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

2    paragraphs.

3           25.     In response to Paragraph 25, RTR admits only that it was not the original loan servicer

4    and that Plaintiffs defaulted on the loan as of June 1, 2009. The allegations that RTR is a "debt collector"

5    are conclusions of law to which no response is required; to the extent a response is required, RTR denies

6    the allegations. The remaining allegations in Paragraph 25 refer to documents that speak for themselves;

7    RTR denies all allegations or characterizations inconsistent with true and accurate copies of such

8    documents. RTR denies all allegations, if any, remaining in Paragraph 25 and denies all allegations not

9    expressly admitted.

10          26.     In response to Paragraph 26, RTR admits only that it referred the Property to Trustee

11   Corps for the purposes of nonjudicial foreclosure. The allegations in Paragraph 26 regarding the

12   application of the text of the FDCPA are conclusions of law to which no response is required; to the

13   extent a response is required, RTR denies the allegations. The remaining allegations in Paragraph 26

14   refer to documents that speak for themselves; RTR denies all allegations or characterizations

15   inconsistent with true and accurate copies of such documents. RTR denies all allegations, if any,

16   remaining in Paragraph 26 and denies all allegations not expressly admitted.

17          27.     In response to Paragraph 27, RTR denies the lien was extinguished by the reconveyance

18   in 2009 and denies the security interest is unenforceable. Answering further, RTR admits only that it

19   referred the Property to Trustee Corps for the purposes of nonjudicial foreclosure. RTR denies all

20   allegations remaining in Paragraph 27 not expressly admitted.

21          28.     RTR denies all allegations in Paragraph 28.

22          29.     RTR denies all allegations in Paragraph 29. RTR specifically denies that Plaintiff

23   suffered the damages alleged or any damages whatsoever.

24          30.     The allegations in Paragraph 30 are directed toward entities other than RTR and require

25   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

26   a belief as to the truth of the allegations and, on that basis, denies them.


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 6                                              Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 7 of 81




1           31.     The allegations in Paragraph 31 are directed toward entities other than RTR and require

2    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

3    a belief as to the truth of the allegations and, on that basis, denies them. Answering further, RTR denies

4    the Deed of Trust was extinguished.

5           32.     The allegations in Paragraph 32 are directed toward entities other than RTR and require

6    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

7    a belief as to the truth of the allegations and, on that basis, denies them.

8        CLAIM TWO: VIOLATION OF REAL ESTATE SETTLEMENT PROCEDURES ACT
9           33.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

10   paragraphs.

11          34.     The allegations in Paragraph 34 purport to offer statements of law based on statutes that

12   are documents in writing that speak for themselves; RTR denies all allegations or characterizations

13   inconsistent with true and accurate copies of such documents.

14          35.     In response to the allegations in Paragraph 35, RTR denies that it failed to perform a

15   reasonable investigation. The Reconveyance does not reference Plaintiffs but a third-party to the Deed

16   of Trust. RTR denies the Property was reconveyed or that the subject loan was satisfied. The remaining

17   allegations in Paragraph 35 refer to documents that speak for themselves; RTR denies all allegations or

18   characterizations inconsistent with true and accurate copies of such documents.

19          36.     RTR denies the allegations in Paragraph 36.

20                       CLAIM THREE: VIOLATION OF DEED OF TRUST ACT
21          37.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

22   paragraphs.

23          38.     To the extent the allegations in Paragraph 38 are directed toward entities other than RTR,

24   they require no response; to the extent a response is required, RTR lacks knowledge or information

25   sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

26   the allegations in Paragraph 38 are directed toward RTR, RTR specifically denies that it violated the


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 7                                              Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 8 of 81




1    Deed of Trust Act. The allegations in Paragraph 38 regarding whether the Property was reconveyed or

2    the application of RCW 61.24.110 et seq. are conclusions of law to which no response is required; to

3    the extent a response is required, RTR denies the allegations. The remaining allegations in Paragraph

4    38 refer to documents that speak for themselves; RTR denies all allegations or characterizations

5    inconsistent with true and accurate copies of such documents. RTR denies all allegations, if any,

6    remaining in Paragraph 38.

7           39.     The allegations in Paragraph 39 are directed toward entities other than RTR and require

8    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

9    a belief as to the truth of the allegations and, on that basis, denies them.

10          40.     To the extent the allegations in Paragraph 40 are directed toward entities other than RTR,

11   they require no response; to the extent a response is required, RTR lacks knowledge or information

12   sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

13   the allegations in Paragraph 40 are directed toward RTR, RTR admits only that it referred the Property

14   to Trustee Corps for nonjudicial foreclosure. RTR denies that it violated the Deed of Trust Act with

15   respect to Plaintiffs or the Property. RTR denies that Plaintiffs suffered the damages alleged, or any

16   damages whatsoever, due to any act or omission of RTR. RTR denies all allegations, if any, remaining

17   in Paragraph 40 and denies all allegations not expressly admitted.

18                              CLAIM FOUR: DECLARATORY JUDGMENT

19          41.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

20   paragraphs.

21          42.     In response to the allegations in Paragraph 42, RTR denies the Deed of Trust was

22   reconveyed in 2009 and that the security interest was eliminated. Answering further, regarding whether

23   the Reconveyance was relied upon by any party, RTR lacks knowledge or information sufficient to form

24   a belief as to the truth of the allegations and, on that basis, denies them. RTR denies all allegations, if

25   any, remaining in Paragraph 42.

26


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 8                                              Telephone: 503.243.2300
             Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 9 of 81




1           43.     To the extent the allegations in Paragraph 43 are directed toward entities other than RTR,

2    they require no response; to the extent a response is required, RTR lacks knowledge or information

3    sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

4    the allegations in Paragraph 43 are directed toward RTR, RTR denies the Deed of Trust was reconveyed

5    and that it is "valid and enforceable" as alleged. Answering further, RTR denies all allegations, if any,

6    remaining in Paragraph 43.

7           44.     To the extent the allegations in Paragraph 44 are directed toward entities other than RTR,

8    they require no response; to the extent a response is required, RTR lacks knowledge or information

9    sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

10   the allegations in Paragraph 44 are directed toward RTR, RTR denies the allegations.

11          45.     To the extent the allegations in Paragraph 45 are directed toward entities other than RTR,

12   they require no response; to the extent a response is required, RTR lacks knowledge or information

13   sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

14   the allegations in Paragraph 45 are directed toward RTR, RTR denies the allegations.

15        CLAIM FIVE: VIOLATION OF WASHINGTON CONSUMER PROTECTION ACT
16          46.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

17   paragraphs.

18          47.     The allegations in Paragraph 47 are conclusions of law to which no response is required;

19   to the extent a response is required, RTR denies the allegations to the extent they may misstate the law.

20          48.     The allegations in Paragraph 48 are directed toward entities other than RTR and require

21   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

22   a belief as to the truth of the allegations and, on that basis, denies them.

23          49.     The allegations in Paragraph 49 are directed toward entities other than RTR and require

24   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

25   a belief as to the truth of the allegations and, on that basis, denies them.

26


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 9                                              Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 10 of 81




1            50.     In response to Paragraph 50, RTR admits only that its activities as a mortgage servicer

2    go beyond the borders of the state of Washington, that it caused certain documents to be created, and

3    that it took steps to effect the nonjudicial foreclosure of the Property. RTR denies that it failed to conduct

4    a reasonable investigation of the facts of such foreclosure, and denies that it pursued an unlawful

5    foreclosure. RTR denies that the Deed of Trust was reconveyed. RTR denies all allegations, if any,

6    remaining in Paragraph 50 and denies all allegations not expressly admitted.

7            51.     In response to Paragraph 51, RTR denies that it committed any unfair or deceptive acts

8    toward Plaintiffs. To the extent the allegations in Paragraph 51 refer to documents that speak for

9    themselves, RTR denies all allegations or characterizations inconsistent with true and accurate copies

10   of such documents. Answering further, the allegations in Paragraph 51 regarding whether the alleged

11   reconveyance could be located readily are conclusions of law to which no response is required; to the

12   extent a response is required, RTR denies the allegations. RTR denies all allegations, if any, remaining

13   in Paragraph 51.

14           52.     The allegations in Paragraph 52 are directed toward entities other than RTR and require

15   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

16   a belief as to the truth of the allegations and, on that basis, denies them.

17           53.     The allegations in Paragraph 53 are directed toward entities other than RTR and require

18   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

19   a belief as to the truth of the allegations and, on that basis, denies them.

20           54.     To the extent the allegations in Paragraph 54 are directed toward entities other than RTR,

21   they require no response; to the extent a response is required, RTR lacks knowledge or information

22   sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent

23   the allegations in Paragraph 54 are directed toward RTR, RTR denies the allegations.

24           55.     To the extent the allegations in Paragraph 55 are directed toward entities other than RTR,

25   they require no response; to the extent a response is required, RTR lacks knowledge or information

26   sufficient to form a belief as to the truth of the allegations and, on that basis, denies them. To the extent


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 10                                             Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 11 of 81




1    the allegations in Paragraph 55 are directed toward RTR, RTR denies the allegations. RTR specifically

2    denies that Plaintiffs suffered the damages alleged or any damages whatsoever.

3                           CLAIM SIX: NEGLIGENT MISREPRESENTATION
4           56.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

5    paragraphs.

6           57.     The allegations in Paragraph 57 are conclusions of law to which no response is required;

7    to the extent a response is required, RTR denies the allegations to the extent they may misstate the law.

8           58.     The allegations in Paragraph 58 are directed toward entities other than RTR and require

9    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

10   a belief as to the truth of the allegations and, on that basis, denies them.

11          59.     The allegations in Paragraph 59 are directed toward entities other than RTR and require

12   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

13   a belief as to the truth of the allegations and, on that basis, denies them.

14          60.     The allegations in Paragraph 60 are directed toward entities other than RTR and require

15   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

16   a belief as to the truth of the allegations and, on that basis, denies them.

17          61.     The allegations in Paragraph 61 are directed toward entities other than RTR and require

18   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

19   a belief as to the truth of the allegations and, on that basis, denies them.

20          62.     In response to Paragraph 62, RTR admits only that it is the beneficiary under the Deed

21   of Trust, and also a mortgage loan servicer for which it may receive compensation for its services. The

22   remaining allegations regarding RTR's duties are conclusions of law to which no response is required;

23   to the extent a response is required, RTR denies the remaining allegations.

24          63.     In response to the allegations in Paragraph 63, RTR denies the Deed of Trust was

25   reconveyed in 2009. Answering further, the remaining allegations in Paragraph 63 refer to documents

26


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 11                                             Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 12 of 81




1    that speak for themselves; RTR denies all allegations or characterizations inconsistent with true and

2    accurate copies of such documents, and denies that it made any negligent misrepresentations.

3            64.     RTR denies the allegations in Paragraph 64.

4            65.     The allegations in Paragraph 65 are directed toward entities other than RTR and require

5    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

6    a belief as to the truth of the allegations and, on that basis, denies them.

7            66.     The allegations in Paragraph 66 are directed toward entities other than RTR and require

8    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

9    a belief as to the truth of the allegations and, on that basis, denies them.

10           67.     The allegations in Paragraph 67 are directed toward entities other than RTR and require

11   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

12   a belief as to the truth of the allegations and, on that basis, denies them.

13                                       CLAIM SEVEN: NEGLIGENCE
14           68.     RTR repeats and realleges and incorporates by reference its responses to the foregoing

15   paragraphs.

16           69.     The allegations in Paragraph 69 are directed toward entities other than RTR and require

17   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

18   a belief as to the truth of the allegations and, on that basis, denies them. In further response, to the extent

19   the allegations in Paragraph 69 are conclusions of law, they require no response; to the extent a response

20   is required, RTR denies the allegations.

21           70.     The allegations in Paragraph 70 are directed toward entities other than RTR and require

22   no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

23   a belief as to the truth of the allegations and, on that basis, denies them.

24           71.     In response to Paragraph 71, RTR admits only that it is a mortgage loan servicer and was

25   not the original servicer on the subject loan. RTR denies all allegations remaining in Paragraph 71 and

26   denies all allegations not expressly admitted.


      ANSWER, DEFENSES, AND                                               HOLLAND & KNIGHT LLP
                                                                          601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                 Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 12                                              Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 13 of 81




1           72.     RTR denies the allegations in Paragraph 72.

2           73.     RTR denies the allegations in Paragraph 73.

3           74.     The allegations in Paragraph 74 are directed toward entities other than RTR and require

4    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

5    a belief as to the truth of the allegations and, on that basis, denies them.

6           75.     The allegations in Paragraph 75 are directed toward entities other than RTR and require

7    no response; to the extent a response is required, RTR lacks knowledge or information sufficient to form

8    a belief as to the truth of the allegations and, on that basis, denies them.

9                                       V. AS TO PRAYER FOR RELIEF
10          In response to the Prayer for Relief following Paragraph 75, RTR denies the allegations set forth

11   herein and in all of its subparts, denies that it violated any provision of federal, state, or common law

12   with respect to Plaintiff, denies that Plaintiff suffered any damages attributable to any act or omission of

13   RTR, and denies that Plaintiff is entitled to the relief requested or to any relief whatsoever.

14                                             GENERAL DENIAL

15          To the extent that RTR has not responded in full to any other allegation in the Complaint, that

16   allegation is denied. Each allegation not specifically admitted is specifically denied.

17                                         AFFIRMATIVE DEFENSES

18          RTR hereby sets forth the following separate and distinct defenses and affirmative defenses

19   without conceding that RTR bears the burden of proof or persuasion.

20                                     FIRST AFFIRMATIVE DEFENSE

21          Plaintiffs fail to state a claim against RTR upon which relief may be granted.

22                                    SECOND AFFIRMATIVE DEFENSE

23          Plaintiffs' claims against RTR fail because all allegedly unlawful conduct Plaintiffs attribute to

24   RTR in the Complaint are the direct result of the mistake(s) of a third party. Specifically, the alleged

25   2009 Reconveyance is defective as to Plaintiffs' Deed of Trust due to a scrivener's error. The

26


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 13                                             Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 14 of 81




1    Reconveyance was plainly meant to reconvey an unrelated deed of trust, as evidenced by the inclusion

2    of another original trustor's name and other lender identified in the document, rather than Plaintiffs.

3                                      THIRD AFFIRMATIVE DEFENSE

4           To the extent that Plaintiffs are entitled to any recovery in this matter, which is denied, the

5    recovery should be set off against the amounts Plaintiffs owe to RTR on the underlying mortgage loan.

6                                      FOURTH AFFIRMATIVE DEFENSE

7           The Complaint fails to state a cause of action or sufficient facts necessary to give rise to a claim

8    for punitive or treble damages.

9                                      FIFTH AFFIRMATIVE DEFENSE

10          Plaintiffs' prayer for punitive or treble damages violates RTR's rights under the United States

11   Constitution, including the Fifth, Sixth and Fourteenth Amendments.

12                                     SIXTH AFFIRMATIVE DEFENSE

13          To the extent Plaintiffs have experienced any actual damages, which RTR denies, such

14   damages were the result of a superseding and/or intervening cause for which RTR is not legally

15   responsible.

16                                  SEVENTH AFFIRMATIVE DEFENSE

17          While RTR denies any liability in this matter, any alleged acts or omissions by RTR that might

18   give rise to the claims alleged in the Complaint are the result of an innocent mistake and/or bona fide

19   error despite reasonable procedures implemented by RTR, which at all times acted in good faith and in

20   accordance with reasonable commercial standards so as to preclude any recovery by Plaintiffs against

21   RTR.

22                                     EIGHTH AFFIRMATIVE DEFENSE

23          To the extent that Plaintiffs may have suffered or will suffer any damages as alleged in the

24   Complaint, which RTR denies, such damages have been and will be proximately caused, in whole or in

25   part, by the acts or omissions of persons or entities other than RTR, over whom RTR at relevant times

26   had no control and for whose conduct RTR is not responsible.


      ANSWER, DEFENSES, AND                                            HOLLAND & KNIGHT LLP
                                                                       601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                              Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 14                                           Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 15 of 81




1                                    NINTH AFFIRMATIVE DEFENSE

2           Plaintiffs failed to take proper and reasonable steps to avoid, minimize or mitigate their alleged

3    damages and, to the extent of such failure, the damages allegedly incurred by Plaintiffs, if any, should

4    be reduced accordingly or eliminated entirely.

5                                    TENTH AFFIRMATIVE DEFENSE

6           Any loss, injury, damage or detriment Plaintiffs may have suffered was directly and proximately

7    caused and contributed to by their own breach, conduct, acts, omissions, activities, carelessness,

8    recklessness, negligence, and/or intentional misconduct and not by RTR.

9                                 ELEVENTH AFFIRMATIVE DEFENSE

10          Plaintiffs' claims are barred by the doctrine of unclean hands and estoppel.

11                                 TWELFTH AFFIRMATIVE DEFENSE

12          Plaintiffs did not incur any damages or loss as a result of any act or conduct by RTR. Any

13   damage or loss Plaintiffs did incur as a result of any act or conduct by RTR would be speculative at best

14   and thus too uncertain for recovery.

15                               THIRTEENTH AFFIRMATIVE DEFENSE

16          The conduct Plaintiff attributes to RTR in the Complaint is inconsistent with the types of conduct

17   regulated in the Washington Consumer Protection Act, including (but not limited to) because any alleged

18   failure to discern the legal status of the Property based on a good-faith investigation of the publicly-

19   available information cannot be an "unfair or deceptive act or practice."

20                                       RESERVATION OF RIGHTS

21          RTR's investigation of this matter is ongoing. RTR reserves the right to amend its Answer and

22   Defenses, in whole or in part, by adding additional affirmative defenses, counterclaims, cross-claims, or

23   third-party claims as warranted by further discovery.

24          WHEREFORE, Defendant Real Time Resolutions, Inc. respectfully requests that this Court deny

25   Plaintiffs the relief sought and enter judgment in RTR's favor; award RTR its attorneys’ fees and costs

26


      ANSWER, DEFENSES, AND                                           HOLLAND & KNIGHT LLP
                                                                      601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                             Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 15                                          Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 16 of 81




1    for having to defend itself against this lawsuit; and for such other and further relief as this Court deems

2    just and proper.

3                                             COUNTERCLAIMS

4           Real Time Resolutions, Inc. ("RTR") incorporates by reference its admissions, denials, and

5    responses to the foregoing paragraphs as if set forth herein, and herein alleges:

6                                                     Parties

7           1.      RTR is a Texas corporation registered to conduct business in Washington. RTR's

8    primary office is located in Dallas, Texas.

9           2.      Plaintiffs, Alberto Rivera Monroy and Irma Parra-Rivera ("Plaintiffs") are individuals

10   that, on information and belief, reside at 23829 SE 248th Street, Maple Valley, WA 98038.

11                                           Jurisdiction and Venue

12          3.      This Court has jurisdiction over this action pursuant to supplemental jurisdiction for

13   state law claims pursuant to 28 U.S.C. § 1367(a).

14          4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because it is where the

15   subject property is located.

16                                             Factual Allegations

17                                        The Second Mortgage Loan

18          5.      On or about February 27, 2007, Plaintiff Alberto Rivera Monroy executed a note in

19   favor of Liberty Financial Group, Inc. ("Liberty") in the amount of $79,600 ("Note"). A copy of the

20   Note is attached hereto as Exhibit A.

21          6.      Also on or about February 27, 2007, to secure repayment of the Note, Plaintiffs executed

22   a deed of trust ("Deed of Trust") (collectively with the Note, the "Loan") in favor of Mortgage

23   Electronic Registration Systems, Inc. ("MERS"), as nominee for Liberty, which was secured by the

24   property described as:

25                  LOT(S) 57, BELMONT WOODS DIVISION II, ACCORDING TO THE
26                  PLAT THEREOF RECORDED IN VOLUME 172 OF PLATS, PAGE(S)


      ANSWER, DEFENSES, AND                                             HOLLAND & KNIGHT LLP
                                                                       601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                              Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 16                                           Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 17 of 81




1                    77 THROUGH 85, RECORDS OF KING COUNTY, WASHINGTON.
                     SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON.
2                    A.P.N.: 070571-0570-02
3    and otherwise known as 23829 SE 248th Street, Maple Valley, Washington 9038 ("Property").
4            7.      The Deed of Trust was recorded in the official records of King County, Washington,
5    under Instrument No. 20070301001246. A copy is attached hereto as Exhibit B.
6            8.      The Deed of Trust contained a MIN number of 100237600000820753 to identify the
7    document in MERS' records.
8            9.      The Note and Deed of Trust were granted by Plaintiffs as a second mortgage loan on the
9    Property.
10                                         The Unrelated Reconveyance
11           10.     On June 3, 2009, a third-party caused a document titled Substitution of Trustee and Deed
12   of Conveyance to be recorded in the official records of King County, Washington, under Instrument
13   No. 20090603001231 ("Reconveyance"). A copy is attached hereto as Exhibit C.
14           11.     Upon information and belief, the Reconveyance was intended to be recorded regarding
15   a deed of trust entirely unrelated to Plaintiffs.
16           12.     The Reconveyance does not mention Plaintiffs by name anywhere in the recorded
17   document.
18           13.     Rather, the Reconveyance names the original trustor as Meagan Evans, not Plaintiffs.
19           14.     The Reconveyance states the subject deed of trust was recorded on "02/24/2004."
20           15.     The "02/24/2004" recording date does not match the recording date for Plaintiffs' Deed
21   of Trust.
22           16.     The substitution of trustee portion of the Reconveyance was executed on behalf of
23   "Neighborhood Mortgage Inc."
24           17.     Neighborhood Mortgage Inc. was not the lender on Plaintiffs' Deed of Trust.
25           18.     The Reconveyance, on page 2, references a MIN number of 100052599990601490.
26


      ANSWER, DEFENSES, AND                                            HOLLAND & KNIGHT LLP
                                                                      601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                             Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 17                                          Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 18 of 81




1           19.       MIN number 100052599990601490 is not the MIN number on Plaintiffs' Deed of Trust.

2           20.       Upon information and belief, the drafter of the Reconveyance committed a scrivener's

3    error when entering "Doc No: 20070301001246" into the document.

4           21.       Instrument No. 20070301001246 is the recording information for Plaintiffs' Deed of

5    Trust, not for Meagan Evans' deed of trust, which was intended to be the subject of the document.

6           22.       The Instrument No. for Megan Evans' deed of trust is 20040301001246 ("Evans DOT").

7    A copy of the Evans DOT is attached as Exhibit D.

8           23.       A comparison of the two recording numbers from the Deed of Trust and the Evans DOT

9    indicates just one number was entered incorrectly by the drafter of the Reconveyance:

10                           20070301001246 (Plaintiffs' Deed of Trust)

11                           20040301001246 (Evans DOT)

12          24.       Moreover, the MIN number the Evans DOT, 100052599990601490, matches the MIN

13   number on the Reconveyance document.

14          25.       Based upon the entirety of the information contained in the Reconveyance document,

15   the Reconveyance was clearly not intended to affect Plaintiffs' Deed of Trust.

16          26.       RTR has searched the servicing records for Plaintiffs' Loan and nothing indicates that a

17   reconveyance of the Deed of Trust was to have been filed in 2009, nor was it requested by the prior

18   servicer or beneficiary.

19          27.       As of June 3, 2009, Plaintiffs had not paid off or otherwise refinanced the indebtedness

20   due on the Loan to fully satisfy the indebtedness and a reconveyance would not have been proper for

21   Plaintiffs' Loan.

22                           Plaintiffs' Unequitable Reliance on the Reconveyance

23          28.       In or around June 2009, Plaintiffs defaulted on their payments due under the Note and

24   Deed of Trust.

25

26


      ANSWER, DEFENSES, AND                                             HOLLAND & KNIGHT LLP
                                                                       601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                              Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 18                                           Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 19 of 81




1            29.    On May 12, 2020, an assignment of deed of trust was recorded in the records of King

2    County as Instrument No. 202005120068, which assigned the beneficial interest in the Deed of Trust

3    to RTR ("Assignment"). A copy of the Assignment is attached hereto as Exhibit E.

4            30.    RTR is in possession of Note, which is indorsed in blank, and therefore possess the right

5    to enforce the Note.

6            31.    While Plaintiffs did tender payments on the Loan after the Reconveyance was filed,

7    Plaintiffs have not paid off or otherwise refinanced the indebtedness due to RTR under the Loan.

8            32.    There remains an outstanding payoff balance $203,479.37 due to RTR on the Loan.

9            33.    After the Assignment was recorded, Plaintiffs advised RTR that they believe they do

10   not owe the debt any longer and that the Deed of Trust had been reconveyed.

11           34.    Plaintiffs challenge RTR's right to enforce and foreclose on the Deed of Trust based

12   solely on the Reconveyance that doesn't not even name them in the document.

13           35.    RTR had no prior knowledge of the incorrect Reconveyance prior to Plaintiffs disputing

14   the validity of the Deed of Trust.

15           36.    Moreover, RTR did investigate King County's public records and confirmed the Deed

16   of Trust is still of record. A copy of a title insurance guarantee obtained in 2019, after the

17   Reconveyance, is attached hereto as Exhibit F. Page 6 of the guarantee evidences the Deed of Trust

18   still is of record in King County's public records.

19           37.    Based on the servicing records reviewed by RTR, the prior beneficiary of the Deed of

20   Trust did not authorize any reconveyance nor did it receive any notice of the alleged reconveyance in

21   2009. As such, the alleged reconveyance would be ineffective.

22           38.    Plaintiffs have filed the instant action to seek to enjoin RTR from enforcing the Deed of

23   Trust and to prevent RTR from collecting the balance associated therewith. Granting the relief

24   Plaintiffs seek would unfairly provide them with a windfall due to the apparent mistake of an unrelated

25   third party.

26           39.    The current payoff balance on Plaintiffs' Loan with RTR is $203,479.37.


      ANSWER, DEFENSES, AND                                           HOLLAND & KNIGHT LLP
                                                                      601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                             Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 19                                          Telephone: 503.243.2300
               Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 20 of 81




1               First Cause of Action: Declaratory Relief Rescission of Recorded Reconveyance

2              40.   RTR incorporates by references its allegations in the foregoing paragraphs as if set forth

3    herein.

4              41.   The Declaratory Judgment Act authorizes a court to issue a judgment declaring rights,

5    status, or other legal relations.

6              42.   RTR seeks a declaration that the Reconveyance did not extinguish the Deed of Trust of

7    RTR.

8              43.   RTR asks that the Court declare the Reconveyance void and of no effect as to Plaintiffs'

9    Deed of Trust, Instrument No. 20070301001246.

10                    Second Cause of Action: Rescission of the Recorded Reconveyance

11             44.   RTR incorporates by references its allegations in the foregoing paragraphs as if set forth

12   herein.

13             45.   As an alternative to the declaratory relief sought, should the court find the Deed of Trust

14   was released, RTR seeks a rescission of the Reconveyance, Instrument No. 20090603001231, that was

15   intended to reconvey the Evans DOT but mistakenly included the Instrument No. for Plaintiffs' Deed

16   of Trust.

17             46.   RTR asks that the Court declare the Reconveyance void and of no effect as to Plaintiffs'

18   Deed of Trust, Instrument No. 20070301001246.

19                          Third Cause of Action: Reinstatement of Deed of Trust

20             47.   RTR incorporates by references its allegations in the foregoing paragraphs as if set forth

21   herein.

22             48.   As a correlative to the rescission of the Reconveyance, a reinstatement of the Deed of

23   Trust must follow.

24             49.   To the extent it may have been extinguished, the Deed of Trust should be declared

25   reinstated to its original security position.

26


      ANSWER, DEFENSES, AND                                             HOLLAND & KNIGHT LLP
                                                                        601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                               Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 20                                            Telephone: 503.243.2300
               Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 21 of 81




1              50.   It is necessary and appropriate that a judicial declaration be issued by this Court in order

2    that the parties may resume their respective rights, duties and interests as to the Deed of Trust.

3              51.   It is further necessary and appropriate for a judicial declaration declaring that all right,

4    title, and interest held in the Property prior to the Reconveyance be returned to the same type, priority,

5    and position enjoyed in and on the Property as if the Reconveyance never was filed.

6                             Fourth Cause of Action: Request for Equitable Lien

7              52.   RTR incorporates by references its allegations in the foregoing paragraphs as if set forth

8    herein.

9              53.   Alternatively, to the extent this Court determines the Deed of Trust to have been

10   extinguished by the incorrect Reconveyance and/or that this Court lacks the power to reinstate the Deed

11   of Trust, which is denied, RTR prays this Court create an equitable lien to protect RTR from inequitable

12   loss.

13             54.   If the Court determines it can't reinstate the Deed of Trust, RTR has no remedy at law

14   to restore the security interest and equity demands that a lien be created. Sorenson v. Pyeatt, et al., 158

15   Wash.2d 523, 530 n. 9, 146 P.3d 1172, 1175 n. 9 (2006).

16             55.   Plaintiffs intended to grant a security interest in connection with the Note as a second

17   mortgage on the Property, and the creation of an equitable lien will simply effectuate the Plaintiffs'

18   intent.

19             56.   If this Court is unwilling to reinstate the Deed of Trust, an equitable lien is necessary to

20   prevent injustice. Sorenson v. Pyeatt, et al., 158 Wash.2d 523, 530 n. 9, 146 P.3d 1172, 1175 n. 9

21   (2006).

22             57.   Plaintiffs have not satisfied the underlying indebtedness on the Loan and they seek an

23   inequitable windfall via the defective Reconveyance. The Court should create an equitable lien to

24   prevent the injustice.

25

26


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 21                                             Telephone: 503.243.2300
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 22 of 81




1           58.      If this Court determines that the Deed of Trust has been extinguished and Plaintiffs do

2    not owe the remaining balance, RTR has suffered damages in the amount of $203,479.37, which may

3    continue to accrue as interest and others fees accumulate pursuant to the subject loan documentation. .

4                                                    PRAYER

5           WHEREFORE, RTR prays that:

6                 1) Plaintiffs’ Complaint be dismissed with prejudice and all costs be taxed against Plaintiff;

7                 2) That RTR be dismissed as a party to this action;

8                 3) Judgment in favor of RTR under the First and Second Causes of Action alleged in the

9    Counterclaim declaring the Deed of Trust reinstated, or alternatively, that RTR shall be awarded an

10   equitable lien on the Property in the amount necessary to pay off the DOT, which is $203,479.37, and

11   which will continue to accrue during the pendency of this proceeding;

12                4) Reasonable attorney fees and costs pursuant to Deed of Trust;

13                5) That RTR be deemed the prevailing party in this action and recover its costs pursuant to

14   Fed. R. Civ. P. 54(d); and

15          DATED THIS 20th day of August, 2021.
16                                                        HOLLAND & KNIGHT LLP
17

18                                                         s/ Nellie Q. Barnard
                                                           Nellie Q. Barnard, WSBA No. 50587
19                                                         E-mail: nellie.barnard@hklaw.com
20                                                         601 S.W. Second Ave., Suite 1800
                                                           Portland, OR 97204
21                                                         Telephone: 503.243.2300/Fax: 503.241.8014

22                                                        Attorneys for Real Time Resolutions, Inc.

23

24

25

26


      ANSWER, DEFENSES, AND                                              HOLLAND & KNIGHT LLP
                                                                         601 SW Second Avenue, Suite 1800
      COUNTERCLAIMS OF REAL TIME                                                Portland, OR 97204
      RESOLUTIONS, INC. – PAGE 22                                             Telephone: 503.243.2300
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 23 of 81




                     Exhibit A
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 24 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 25 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 26 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 27 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 28 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 29 of 81




                    Exhibit B
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 30 of 81
     Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 31 of 81




     THIS DEED OF TRUST is made this 27th day of FEBRUARY 2007                                        , among
the Grantor, ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA,
HUSBAND AND WIFE
                                                                                         (herein "Borrower"),
FIRST AMERICAN TITLE INSURANCE COMPANY 2101 FOURTH AVE
SUITE 800, SEATTLE, WASHINGTON 98121             (herein "Trustee"),
and the Beneficiary, Mortgage Electronic Registration Systems, Inc. ("MERS"), (solely as nominee for
Lender, as hereinafter defined, and Lender's successors and assigns). MERS is organized and existing under
the laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint, MI 48501-2026,
tel. (888) 679-MERS.
LIBERTY FINANCIAL GROUP, INC, A WASHINGTON CORPORATION
is organized and existing under the laws of WASHINGTON                                   and has an address of
205 108TH AVENUE NE, #270, BELLEVUE, WASHINGTON 98004
                                                                                           (herein "Lender").

      BORROWER, in consideration of the indebtedness herein recited and the trust herein created,
irrevocably grants and conveys to Trustee, in trust, with power of sale, the following described property
located in the County of KING                                   , State of Washington:
LOT(S) 57, BELMONT WOODS DIVISION II, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 172 OF PLATS, PAGE(S) 77 THROUGH
85, RECORDS OF KING COUNTY, WASHINGTON. SITUATE IN THE
COUNTY OF KING, STATE OF WASHINGTON.
A.P.N.: 070571-0570-02


THIS SECURITY INSTRUMENT IS SECOND AND SUBORDINATE TO A
FIRST LIEN RECORDING CONCURRENTLY.
which has the address of 23829 SE 248TH STREET
                                                                [Street)
  MAPLE VALLEY                             , Washington        98038              (herein "Property Address");
               [City[                                                [Zip Code)


      TOGETHER with all the improvements now or hereafter erected on the property, and all easements,
rights, appurtenances and rents (subject however to the rights and authorities given herein to Lender to
collect and apply such rents), all of which shall be deemed to be and remain a part of the property covered
by this Deed of Trust; and all of the foregoing, together with said property (or the leasehold estate if this
Deed of Trust is on a leasehold) are hereinafter referred to as the "Property." Borrower understands and
agrees that MERS holds only legal title to the interests granted by Borrower in this Deed of Trust; but, if
necessary to comply with law or custom, MERS, (as nominee for Lender and Lender's successors and
assigns), has the right: to exercise any or all of those interests, including, but not limited to, the right to
foreclose and sell the Property; and to take any action required of Lender including, but not limited to,
releasing or cancelling this Deed of Trust.




WASHINGTON-SECOND MORTGAGE                                                        DocMagic � B00-649-1362
Form 3848 AS AMENDED FOR MERS                    Page 2 of 9                               www.docmagic.com
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 32 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 33 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 34 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 35 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 36 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 37 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 38 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 39 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 40 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 41 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 42 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 43 of 81




                    Exhibit C
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 44 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 45 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 46 of 81




                   Exhibit D
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 47 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 48 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 49 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 50 of 81




                   Un
                       of
                         fic
                             i
                             al
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 51 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 52 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 53 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 54 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 55 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 56 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 57 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 58 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 59 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 60 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 61 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 62 of 81




                   Un
                       of
                         fic
                            ial
                                Co
                                   py
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 63 of 81




                   Exhibit E
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 64 of 81
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 65 of 81




                      Exhibit F
            Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 66 of 81



                                             LITIGATION/TRUSTEE’S SALE/
                                          CONTRACT FORFEITURE GUARANTEE

Policy No.
                   WA2035-46-WA EXAMPLE-2011.7208647-83851157

N A T I O N A L                 T I T L E       I N S U R A N C E   o f      N E W          Y O R K ,           I N C .




SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE LIMITS OF LIABILITY AND OTHER
PROVISIONS OF THE CONDITIONS AND STIPULATIONS HEREOF, 1$7,21$/ TITLE INSUR-
ANCE, RI 1(: <25. ,1&, herein called the Company, guarantees the Assured against ORVV QRW
exceeding the liability amount stated in Schedule A which the Assured shall sustain by reason of any
incorrectness in the assurance which the Company hereby gives that, according to the public records,
on the Date of Guarantee stated in Schedule A, the title to the herein described estate or interest was
vested in the vestee named, subject to the matters shown as Exceptions in Schedule B, which Exceptions
are not necessarily shown in the order of their priority.

In Witness whereof, NATIONAL TITLE INSURANCE of NEW YORK, INC. has caused this policy to be
signed and sealed as of the date of policy shown in Schedule A, the policy to become valid when
countersigned by an authorized signatory.




Reorder Form No. 9804 (Reprinted 10/00)                             Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                                (Rev. 11-90)
                 Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 67 of 81


                                          EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this Guarantee:
1.   (a) Any law, ordinance or governmental regulation (including but not limited to building and zoning laws, ordin-
         ances, or regulations) restricting, regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
         the land; (ii) the character, dimensions or location of any improvement now or hereafter erected on the land; (iii)
         a separation in ownership or a change in the dimensions or area of the land or any parcel of which the land is
         or was a part; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or go-
         vernmental regulations, except to the extent that a notice of the enforcement thereof or a notice of a defect, lien
         or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public
         records at Date of Guarantee.
     (b) Any governmental police power not excluded by (a) above, except to the extent that a notice of the exercise
         thereof or a notice of a defect, lien or encumbrance resulting from a violation or alleged violation affecting the
         land has been recorded in the public records at Date of Guarantee.
2.   Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of
     Guarantee.
3.   Defects, liens, encumbrances, adverse claims against the title as guaranteed, or other matters:
     (a) created, suffered, assumed or agreed to by one or more of the Assured;
     (b) not known to the Company, not recorded in the public records at Date of Guarantee but known to one or more
         of the Assured at Date of Guarantee;
     (c) resulting in no loss or damage to the Assured;
     (d) attaching or created subsequent to Date of Guarantee.
4.   No guarantee is given nor liability assumed with respect to the identity of any party named or referred to in Sche-
     dule B or with respect to the validity, legal effect or priority of any matter shown therein.
5.   Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes
     or assessments on real property or by the public records.
6.   Unpatented mining claims; reservations or exceptions in United States Patents or in Acts authorizing the issuance
     thereof; Indian tribal codes or regulations, Indian treaty or aboriginal rights, including easements or equitable servi-
     tudes; water rights, claims or title to water.
7.   Title to any property beyond the lines of the land expressly described in the description set forth in this Guarantee,
     or title to streets, roads, avenues, lanes, ways or waterways on which such land abuts, or the right to maintain
     therein vaults, tunnels, ramps or any other structure or improvement; or any rights or easements therein unless
     such property, rights or easements are expressly and specifically set forth in said description.
8.   Any loss or damage which arises out of any transaction affecting the estate or interest shown in Schedule A of this
     Guarantee by reason of the operation of federal bankruptcy, state insolvency or similar creditors’ rights laws.

                                          CONDITIONS AND STIPULATIONS

1.   DEFINITION OF TERMS                                                   Assured in this Guarantee, or in a supplemental
     The following terms when used in this Guarantee mean:                 writing executed by the Company.
     (a) “land”: the land described in this Guarantee and              (e) “mortgage”: mortgage, deed of trust, trust deed,
         improvements affixed thereto which by law consti-                 real estate contract or other security instrument.
         tute real property.
     (b) “public records”: records established under state        2.   PROSECUTION OF ACTIONS
         statutes at Date of Guarantee for the purpose of              (a) The Company shall have the right at its own cost to
         imparting constructive notice of matters relating to              institute and prosecute any action or proceeding or
         real property to purchasers for value and without                 do any other act which in its opinion may be neces-
         knowledge. With respect to Section 1(a) (iv) of the               sary or desirable to establish or confirm the matters
         Exclusions From Coverage, “public records” shall                  herein guaranteed; and the Company may take any
         also include environmental protection liens filed in              appropriate action under the terms of this Guaran-
         the records of the clerk of the United States district            tee whether or not it shall be liable thereunder and
         court for the district in which the land is located.              shall not thereby concede liability or waive any pro-
     (c) “date,” “Date of Guarantee”: the effective date.                  vision hereof.
     (d) “the Assured”: the party or parties named as the              (b) In all cases where the Company does so institute



Reorder Form No. 9804 (Reprinted 10/00)                                                Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                                                   (Rev. 11-90)
                 Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 68 of 81


          and prosecute any action or proceeding, the As-                  encumbrance within a reasonable time after receipt
          sured shall permit the Company to use, at its                    of such notice, or (2) for liability voluntarily assumed
          option, the name of the Assured for such purpose.                by the Assured in settling any claim or suit without
          Whenever requested by the Company, the Assured                   written consent of the Company.
          shall give the Company all reasonable aid in prose-          (d) All payments under this Guarantee, except for at-
          cuting such action or proceeding, and the Company                torneys’ fees as provided for in paragraph 5(b)
          shall reimburse the Assured for any expense so in-               hereof, shall reduce the amount of the liability he-
          curred.                                                          reunder pro tanto, and no payment shall be made
                                                                           without producing, this Guarantee for endorsement
3.   NOTICE OF LOSS – LIMITATION OF ACTION                                 of such payment unless the Guarantee be lost or
     A statement in writing or any loss or damage for which it             destroyed, in which case proof of such loss or de-
     is claimed the Company is liable under this Guarantee                 struction shall be furnished to the satisfaction of the
     shall be furnished to the Company within sixty days after             Company.
     such loss or damage shall have been determined, and               (e) When liability has been definitely fixed in accor-
     no right of action shall accrue to the Assured under this             dance with the conditions of this Guarantee, the
     Guarantee until thirty days after such statement shall                loss or damage shall be payable within thirty days
     have been furnished, and no recovery shall be had by                  thereafter.
     the Assured under this Guarantee unless the action
     shall be commenced thereon within two years after expi-      6.   SUBROGATION UPON PAYMENT OR SETTLEMENT
     ration of said thirty day period. Failure to furnish such         Whenever the Company shall have settled a claim un-
     statement of loss or damage or to commence such ac-               der this Guarantee, all right of subrogation shall vest in
     tion within the time hereinbefore specified, shall be a           the Company unaffected by any act of the Assured, and
     conclusive bar against maintenance by the Assured of              it shall be subrogated to and be entitled to all rights and
     any action under this Guarantee.                                  remedies which the Assured would have had against
                                                                       any person or property in respect to such claim had this
4. OPTION TO PAY, SETTLE OR COMPROMISE                                 Guarantee not been issued. If the payment does not
CLAIMS                                                                 cover the loss of the Assured, the Company shall be
   The Company shall have the option to pay or settle or               subrogated to such rights and remedies in the propor-
   compromise for or in the name of the Assured any claim              tion which said payment bears to the amount of said
   which could result in loss to the Assured within the cov-           loss. The Assured if requested by the Company, shall
   erage of this Guarantee, or to pay the full amount of this          transfer to the Company all rights and remedies against
   Guarantee or, if this Guarantee is issued for the benefit           any person or property necessary in order to perfect
   of a holder of a mortgage, the Company shall have the               such right or subrogation, and shall permit the Company
   option to purchase the indebtedness secured by said                 to use the name of the Assured in any transaction or liti-
   mortgage. Such purchase, payment or tender of pay-                  gation involving such rights or remedies.
   ment of the full amount of the Guarantee shall terminate
   all liability of the Company hereunder. In the event after     7.   GUARANTEE ENTIRE CONTRACT
   notice of a claim has been given to the Company by the              Any action or actions or rights of action that the Assured
   Assured the Company offers to purchase said indebted-               may have or may bring against the Company arising out
   ness, the owner of such indebtedness shall transfer and             of the subject matter hereof must be based on the pro-
   assign said indebtedness and the mortgage securing                  visions of this Guarantee.
   the same to the Company upon payment of the pur-
   chase price.                                                        No provision or condition of this Guarantee can be
                                                                       waived or changed except by a writing endorsed or at-
                                                                       tached hereto signed by the President, a Vice President,
5.   LIMITATION OF LIABILITY – PAYMENT OF LOSS
                                                                       the Secretary, an Assistant Secretary or other validating
     (a) The liability of the Company under this Guarantee             officer of the Company.
         shall be limited to the amount of actual loss sus-
         tained by the Assured because of reliance upon the
         assurances herein set forth, but in no event shall       8.   NOTICES, WHERE SENT
         such liability exceed the amount of the liability             All notices required to be given the Company and any
         stated within this Guarantee.                                 statement in writing required to be furnished the Com-
     (b) The Company will pay all costs imposed upon the               pany shall be addressed to it at the office which issued
         Assured in litigation carried on by the Company for           this Guarantee or to:
         the Assured, and all costs and attorneys’ fees in lit-        NATIONAL TITLE INSURANCE of NEW YORK, INC.
         igation carried on by the Assured with the written            National Claims Department
         authorization of the Company.                                 32 %R[ 
     (c) No claim for damages shall arise or be maintaina-             -DFNVRQYLOOH )ORULGD 
         ble under this Guarantee (1) if the Company after
         having received notice of an alleged defect, lien or     9.   THE FEE SPECIFIED WITHIN THIS GUARANTEE IS
         encumbrance not shown as an Exception or ex-                  THE TOTAL FEE FOR TITLE SEARCH AND EXAMI-
         cluded herein removes such defect, lien or                    NATION AND FOR THIS GUARANTEE.




Reorder Form No. 9804 (Reprinted 10/00)                                                 Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                                                    (Rev. 11-90)
Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 69 of 81
     Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 70 of 81




                        SERVICELINK TITLE AGENCY, INC.
                        3220 EL CAMINO REAL, IRVINE, CA 92602
                             (714) 247-7000 • (800) 323-0165

      LITIGATION/TRUSTEE’S SALE/CONTRACT FORFEITURE GUARANTEE


                                   SCHEDULE A




          YOUR NO.:                           98-19

          ORDER NO.:                       9809

          PREMIUM:

          SALES TAX:

          LIABILITY:

          DATED:                    DECEMBER 26, 2019 @ 8:00 A.M.


1.    NAME(S) OF ASSURED:

      TRUSTEE CORPS, AS TRUSTEE AND
      LIBERTY FINANCIAL GROUP, INC, A WASHINGTON CORPORATION, AS BENEFICIARY

2.    THE ESTATE OR INTEREST IN THE LAND HEREINAFTER DESCRIBED, OR REFERRED
      TO, AND COVERED BY THIS GUARANTEE IS:

      A FEE

3.    TITLE TO THE ESTATE OR INTEREST, AT THE DATE HEREOF, IS VESTED IN:

      IRMA RIVERA, AS PROVIDED BY INSTRUMENT RECORDED MAY 5, 2015, UNDER
      RECORDING NO. 20150505000703, OF OFFICIAL RECORDS

4.    THE LAND REFERRED TO IN THIS GUARANTEE IS SITUATED IN THE CITY OF MAPLE
      VALLEY, COUNTY OF KING, STATE OF WASHINGTON, AND IS DESCRIBED AS
      FOLLOWS:

      SEE EXHIBIT "A"




                                       1
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 71 of 81
ORDER NO:       9809



                                              EXHIBIT A

            REF.:        98-19

            LOT(S) 57, BELMONT WOODS DIVISION II, ACCORDING TO THE PLAT THEREOF
            RECORDED IN VOLUME 172 OF PLATS, PAGE(S) 77 THROUGH 85, RECORDS OF KING
            COUNTY, WASHINGTON. SITUATE IN THE COUNTY OF KING, STATE OF
            WASHINGTON.

            NOTE FOR INFORMATIONAL PURPOSES ONLY:

            THE FOLLOWING MAY BE USED AS AN ABBREVIATED LEGAL DESCRIPTION ON THE
            DOCUMENTS TO BE RECORDED, PER AMENDED RCW 65.04. SAID ABBREVIATED
            LEGAL DESCRIPTION IS NOT A SUBSTITUTE FOR A COMPLETE LEGAL DESCRIPTION
            WITHIN THE BODY OF THE DOCUMENT.

            LT 57, BELMONT WOODS DIV. II




                                 National Title Insurance of New York, Inc.
                                                                 Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                             (Rev. 11-90)
                                                      2
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 72 of 81
ORDER NO:      9809



                                              EXCEPTIONS

THE TITLE TO SAID ESTATE OR INTEREST IS SUBJECT TO THE FOLLOWING EXCEPTIONS:

1.          GENERAL TAXES PAYABLE AFTER FEBRUARY 15th: THE FIRST HALF TAXES ARE DUE
            PRIOR TO MAY 1ST; THE SECOND HALF TAXES ARE DUE PRIOR TO NOVEMBER 1ST:

            YEAR                              :    2019
            AMOUNT BILLED                     :    $4,509.51
            AMOUNT PAID                       :    $4,509.51
            AMOUNT DUE                        :    $0.00
            TAX ACCOUNT NO./PARCEL NO.        :    070571-0570-02
            LEVY CODE/TCA                     :    1818

2.          THE LIEN OF SUPPLEMENTAL TAXES, IF ANY.

3.          SPECIAL ASSESSMENTS, IF ANY, WHICH ARE NOT BILLED AND COLLECTED BY THE
            COUNTY TAX ASSESSOR.

4.          EASEMENT(S) FOR THE PURPOSE(S) SHOWN BELOW AND RIGHTS INCIDENTAL
            THERETO, AS DELINEATED OR AS OFFERED FOR DEDICATION, ON THE MAP OF SAID
            TRACT.

            PURPOSE                           :    SANITARY SEWER
            AFFECTS                           :    STRIP OF LAND                15    FEET       IN   WIDTH        AS
                                                   DELINEATED

5.          EASEMENT(S) FOR THE PURPOSE(S) SHOWN BELOW AND RIGHTS INCIDENTAL
            THERETO, AS GRANTED/RESERVED IN A DOCUMENT.

            IN FAVOR OF                       :    PUGET SOUND POWER & LIGHT COMPANY
            PURPOSE                           :    ELECTRIC        TRANSMISSION    AND/OR
                                                   DISTRIBUTION SYSTEM
            RECORDED                          :    FEBRUARY 22, 1983, UNDER RECORDING NO.
                                                   8302220333, OF OFFICIAL RECORDS

            AFFECTS                           :    A RIGHT OF WAY 10 FEET IN WIDTH AS
                                                   CONSTRUCTED OR TO BE CONSTRUCTED,
                                                   EXTENDED OR RELOCATED WITHIN SAID
                                                   PREMISES AND OTHER PROPERTY

6.          EASEMENT(S) FOR THE PURPOSE(S) SHOWN BELOW AND RIGHTS INCIDENTAL
            THERETO, AS GRANTED/RESERVED IN A DOCUMENT.

            IN FAVOR OF                       :    PACIFIC   NORTHWEST       BELL  TELEPHONE
                                                   COMPANY
            PURPOSE                           :    UNDERGROUND COMMUNICATION LINES AND
                                                   ABOVE GROUND CABINET
            RECORDED                          :    AUGUST 23, 1985, UNDER RECORDING NO.
                                                   8508230461, OF OFFICIAL RECORDS

            AFFECTS                           :    A STRIP OF LAND 2 FEET IN WIDTH ALONG A
                                                   CENTERLINE     ESTABLISHED    BY     THE
                                                   INSTALLATION OF THE COMMUNICATION LINES
                                                   ACROSS THE SOUTHWEST QUARTER OF THE
                                                   NORTHEAST QUARTER OF SAID SECTION 22

                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                    3
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 73 of 81
ORDER NO:      9809




7.          UNDERGROUND UTILITY EASEMENT AND THE TERMS AND CONDITIONS THEREOF:

            GRANTEE                           :    PUGET SOUND POWER & LIGHT COMPANY
            PURPOSE                           :    ELECTRIC       TRANSMISSION     AND/OR
                                                   DISTRIBUTION SYSTEM
            AREA AFFECTED                     :    A STRIP OF LAND 10 FEET IN WIDTH LYING
                                                   PARALLEL WITH AND ADJOINING ALL PUBLIC
                                                   AND PRIVATE STREETS AND ROAD RIGHTS OF
                                                   WAY
            RECORDED                          :    JUNE 16, 1993
            RECORDING NUMBER                  :    9306160912

            CONTAINS COVENANT PROHIBITING STRUCTURES OVER SAID EASEMENT OR OTHER
            ACTIVITIES WHICH MIGHT ENDANGER THE UNDERGROUND SYSTEM.

8.          EASEMENT(S) FOR THE PURPOSE(S) SHOWN BELOW AND RIGHTS INCIDENTAL
            THERETO, AS GRANTED/RESERVED IN A DOCUMENT.

            IN FAVOR OF                       :    SOOS CREEK WATER AND SEWER DISTRICT, A
                                                   MUNICIPAL CORPORATION
            PURPOSE                           :    SANITARY SEWER
            RECORDED                          :    SEPTEMBER 14, 1995, UNDER RECORDING NO.
                                                   9509140684, OF OFFICIAL RECORDS

            AFFECTS                           :    EASTERLY PORTION OF SAID PREMISES

9.          EASEMENT PROVISIONS CONTAINED IN THE PLAT OF BELMONT WOODS DIV. II, AS
            FOLLOWS:

            AN EASEMENT IS HEREBY RESERVED FOR AND GRANTED TO PUGET SOUND POWER &
            LIGHT COMPANY, U.S. WEST COMMUNICATIONS, WASHINGTON NATURAL GAS
            COMPANY, ANY CABLE TELEVISION COMPANY AND THEIR RESPECTIVE SUCCESSORS
            AND ASSIGNS UNDER AND UPON THE FRONT 10 FEET PARALLEL WITH AND ADJOINING
            THE STREET AND TRACT FRONTAGE OF ALL LOTS AND THE REAR 10 FEET OF ALL
            LOTS IN WHICH TO INSTALL, LAY, CONSTRUCT, RENEW, OPERATE AND MAINTAIN
            UNDERGROUND PIPE, CONDUIT, CABLES AND WIRES WITH NECESSARY FACILITIES
            AND OTHER EQUIPMENT FOR THE PURPOSE OF SERVING THIS SUBDIVISION AND
            OTHER PROPERTY WITH ELECTRIC, TELEPHONE, GAS, AND UTILITY SERVICE,
            TOGETHER WITH THE RIGHT TO ENTER UPON THE LOTS AT ALL TIMES FOR THE
            PURPOSES HEREIN STATED.

            THESE EASEMENTS ENTERED UPON FOR THESE PURPOSES SHALL BE RESTORED AS
            NEAR AS POSSIBLE TO THEIR ORIGINAL CONDITION.

            NO LINES OR WIRES FOR THE TRANSMISSION OF ELECTRIC CURRENT OR FOR
            TELEPHONE USE, CATV, FIRE OR POLICE SIGNALS, OR FOR OTHER PURPOSES SHALL
            BE PLACED OR PERMITTED TO BE PLACED UPON ANY LOT OUTSIDE THE BUILDINGS
            THEREON UNLESS THE SAME SHALL BE UNDERGROUND OR IN CONDUIT ATTACHED
            TO THE BUILDING.




                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                    4
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 74 of 81
ORDER NO:      9809




10.         RESTRICTIONS CONTAINED ON THE FACE OF THE PLAT AS FOLLOWS:

            NO LOT OR PORTION OF A LOT IN THIS PLAT SHALL BE DIVIDED AND SOLD OR
            RESOLD, OR OWNERSHIP CHANGED OR TRANSFERRED WHEREBY THE OWNERSHIP
            OF ANY PORTION OF THIS PLAT SHALL BE LESS THAN THE AREA REQUIRED FOR THE
            USE DISTRICT IN WHICH IT IS LOCATED.

11.         COVENANTS, CONDITIONS AND RESTRICTIONS (BUT OMITTING ANY COVENANTS OR
            RESTRICTIONS, IF ANY, BASED UPON RACE, COLOR, RELIGION, SEX, SEXUAL
            ORIENTATION, FAMILIAL STATUS, MARITAL STATUS, DISABILITY, HANDICAP, NATIONAL
            ORIGIN, CITIZENSHIP, IMMIGRATION STATUS, PRIMARY LANGUAGE, ANCESTRY, OR
            SOURCE OF INCOME, AS SET FORTH IN APPLICABLE STATE OR FEDERAL LAWS,
            EXCEPT TO THE EXTENT THAT SAID COVENANT OR RESTRICTION IS PERMITTED BY
            APPLICABLE LAW) AS SET FORTH IN THE DECLARATION OF RESTRICTIONS

            RECORDED                           :    SEPTEMBER 17, 1993, UNDER RECORDING NO.
                                                    9309172232, OF OFFICIAL RECORDS

            MODIFICATION(S) OF SAID COVENANTS, CONDITIONS AND RESTRICTIONS

            RECORDED                           :    NOVEMBER 12, 1993, UNDER RECORDING NO.
                                                    9311122941, OF OFFICIAL RECORDS

            SAID AMENDMENT IS A RE-RECORDING OF AMENDMENT RECORDED UNDER
            RECORDING NUMBER 9309292902.

12.         DEDICATION CONTAINED IN SAID PLAT AS FOLLOWS:

            FURTHER, THE UNDERSIGNED OWNERS OF THE LAND HEREBY SUBDIVIDED WAIVE
            FOR THEMSELVES, THEIR HEIRS AND ASSIGNS AND ANY PERSON OR ENTITY
            DERIVING TITLE FROM THE UNDERSIGNED, ANY AND ALL CLAIMS FOR DAMAGES
            AGAINST KING COUNTY, ITS SUCCESSORS AND ASSIGNS WHICH MAY BE
            OCCASIONED BY THE ESTABLISHMENT, CONSTRUCTION, OR MAINTENANCE OF
            ROADS AND/OR DRAINAGE SYSTEMS WITHIN THIS SUBDIVISION OTHER THAN CLAIMS
            RESULTING FROM INADEQUATE MAINTENANCE BY KING COUNTY.

            FURTHER, THE UNDERSIGNED OWNERS OF THE LAND HEREBY SUBDIVIDED AGREE
            FOR THEMSELVES, THEIR HEIRS AND ASSIGNS TO INDEMNIFY AND HOLD KING
            COUNTY, ITS SUCCESSORS AND ASSIGNS, HARMLESS FROM ANY DAMAGE,
            INCLUDING ANY COSTS OF DEFENSE, CLAIMED BY PERSONS WITHIN OR WITHOUT
            THIS SUBDIVISION TO HAVE BEEN CAUSED BY ALTERATIONS OF THE GROUND
            SURFACE, VEGETATION, DRAINAGE OR SURFACE OR SUBSURFACE WATER FLOWS
            WITHIN THIS SUBDIVISION OR BY ESTABLISHMENT, CONSTRUCTION OR MAINTENANCE
            OF THE ROADS WITHIN THIS SUBDIVISION. PROVIDED, THIS WAIVER AND
            INDEMNIFICATION SHALL NOT BE CONSTRUED AS RELEASING KING COUNTY, ITS
            SUCCESSORS OR ASSIGNS, FROM LIABILITY FOR DAMAGES, INCLUDING THE COST OF
            DEFENSE RESULTING IN WHOLE OR IN PART FROM THE NEGLIGENCE OF KING
            COUNTY, ITS SUCCESSORS OR ASSIGNS.

13.         NOTES CONTAINED ON THE FACE OF THE PLAT OF BELMONT WOODS DIV. II, AS
            HERETO ATTACHED.




                                National Title Insurance of New York, Inc.
                                                                Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                            (Rev. 11-90)
                                                     5
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 75 of 81
ORDER NO:      9809




14.         NOTICE OF CONNECTION CHARGES:

            FILED BY                          :    CEDAR RIVER WATER AND SEWER DISTRICT
            RECORDED                          :    FEBRUARY 22, 1988
            RECORDING NUMBER                  :    8802220455

            AN AMENDMENT OF SAID NOTICE WAS RECORDED UNDER RECORDING NUMBER
            9008241403, TO INCLUDE SAID PREMISES AND OTHER PROPERTY WITHIN THE
            BOUNDARIES OF THE AREA AFFECTED.

15.         RIGHT OF THE PUBLIC TO MAKE NECESSARY SLOPES FOR CUTS OR FILLS UPON
            SAID PREMISES IN THE REASONABLE ORIGINAL GRADING OF STREETS, AVENUES,
            ALLEYS AND ROADS, AS DEDICATED IN THE PLAT.

16.         A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE AMOUNT SHOWN BELOW,
            AND ANY OTHER OBLIGATIONS SECURED THEREBY

            AMOUNT                            :    $318,400.00
            DATED                             :    FEBRUARY 27, 2007
            TRUSTOR                           :    ALBERTO RIVERA MONROY AND IRMA PARRA-
                                                   RIVERA, HUSBAND AND WIFE
            TRUSTEE                           :    FIRST AMERICAN TITLE INSURANCE COMPANY
            BENEFICIARY                       :    MORTGAGE       ELECTRONIC      REGISTRATION
                                                   SYSTEMS, INC., A SEPARATE CORPORATION
                                                   THAT IS ACTING SOLELY AS A NOMINEE FOR
                                                   LENDER AND LENDER’S SUCCESSORS AND
                                                   ASSIGNS
            LENDER                            :    LIBERTY FINANCIAL GROUP, INC
            RECORDED                          :    MARCH 1, 2007, UNDER RECORDING NO.
                                                   20070301001245, OF OFFICIAL RECORDS

17.         A DEED OF TRUST TO SECURE AN INDEBTEDNESS IN THE AMOUNT SHOWN BELOW,
            AND ANY OTHER OBLIGATIONS SECURED THEREBY

            AMOUNT                            :    $79,600.00
            DATED                             :    FEBRUARY 27, 2007
            TRUSTOR                           :    ALBERTO RIVERA MONROY AND IRMA PARRA-
                                                   RIVERA, HUSBAND AND WIFE
            TRUSTEE                           :    FIRST AMERICAN TITLE INSURANCE COMPANY
            BENEFICIARY                       :    MORTGAGE       ELECTRONIC      REGISTRATION
                                                   SYSTEMS, INC., A SEPARATE CORPORATION
                                                   THAT IS ACTING SOLELY AS A NOMINEE FOR
                                                   LENDER AND LENDER’S SUCCESSORS AND
                                                   ASSIGNS
            LENDER                            :    LIBERTY    FINANCIAL     GROUP,     INC,  A
                                                   WASHINGTON CORPORATION
            RECORDED                          :    MARCH 1, 2007, UNDER RECORDING NO.
                                                   20070301001246, OF OFFICIAL RECORDS




                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                    6
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 76 of 81
ORDER NO:      9809




18.         A CLAIM OF LIEN

            AMOUNT CLAIMED                    :    $575.97, PLUS ANY OTHER AMOUNTS OWING
            BY                                :    KING COUNTY WASTEWATER TREATMENT
                                                   DIVISION
            RECORDED                          :    APRIL 3, 2013, UNDER RECORDING NO.
                                                   20130403001099, OF OFFICIAL RECORDS

            NOTE: THE LIEN REFERENCED ABOVE, INCLUDING ANY ADDITIONAL PENALTIES OR
            INTEREST NOT DISCLOSED AT THE TIME OF RECORDING, MAINTAINS ‘SUPER-
            PRIORITY’ STATUS AND WILL NOT BE ELIMINATED BY NON-JUDICIAL
            FORECLOSURE OF THE DEED OF TRUST REFERENCED AS ITEM NO. 17 HEREIN.

19.         NOTICE OF DELINQUENT ASSESSMENTS AND LIEN PAYABLE TO THE HOMEOWNERS'
            ASSOCIATION PURSUANT TO ANY DECLARATION OF COVENANTS, CONDITIONS AND
            RESTRICTIONS AND ANY AMENDMENTS REFERRED TO HEREIN.

            AMOUNT                            :    $1,513.24
            OWNERS ASSOCIATION                :    BELMONT         WOODS         HOMEOWNERS'
                                                   ASSOCIATION
            RECORDED                          :    OCTOBER 23, 2015, UNDER RECORDING NO.
                                                   20151023000493, OF OFFICIAL RECORDS

20.         RCW 61.24.040 (IV) AND (V) CALL FOR NOTICE TO HOLDERS OF ASSOCIATION LIENS,
            AND THE NAME, BUT NOT THE ADDRESS, OF SUCH LIEN-HOLDERS MAY BE DISCLOSED
            IN THE DECLARATION OF CC&R’S OR IN THE CONDOMINIUM/P.U.D. RIDER ATTACHED
            TO THE SUBJECT DEED OF TRUST.

21.         ANY SERVICE, INSTALLATION, CONNECTION, MAINTENANCE, TAP, CAPACITY OR
            CONSTRUCTION CHARGES FOR SEWER, WATER, ELECTRICITY, NATURAL GAS OR
            OTHER UTILITIES, OR GARBAGE COLLECTION AND DISPOSAL.

22.         THE LATEST TAX ROLL INFORMATION OBTAINED FROM THE COUNTY TAX ASSESSOR
            SHOWS THE SITUS ADDRESS ON SAID LAND AS 23829 SE 248TH STREET, MAPLE
            VALLEY, WA AND THE PARCEL NO./PROPERTY ID NO. AS 070571-0570-02.

23.         ANY BANKRUPTCY PROCEEDING THAT IS NOT DISCLOSED BY THE ACTS THAT
            WOULD AFFORD NOTICE AS TO SAID LAND, PURSUANT TO TITLE 11 U.S.C. 549 (C) OF
            THE BANKRUPTCY REFORM ACT OF 1978, AS AMENDED.

                                     END OF EXCEPTIONS




                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                    7
          Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 77 of 81
ORDER NO:     9809



NOTE 1:

UPON REQUEST WITHIN 60 DAYS FROM THE EFFECTIVE DATE OF THIS GUARANTEE, THE
COMPANY WILL EXTEND THE EFFECTIVE DATE OF THIS GUARANTEE BY ENDORSEMENT TO
INCLUDE NOTICE OF TRUSTEE'S SALE WITHOUT FURTHER CHARGE.

THIS COMPANY WILL, UPON REQUEST OF THE TRUSTEE OR HIS ATTORNEY, ON THE 30TH DAY
PRECEDING THE DATE SET FOR THE TRUSTEE'S SALE, GIVE A VERBAL REPORT (TO BE
FOLLOWED IMMEDIATELY BY ENDORSEMENT) ADVISING ON THE FILING OR NONFILING OF
FEDERAL TAX LIENS AFFECTING THE PREMISES UNDER EXAMINATION. (THE RESPONSIBILITY,
HOWEVER, FOR DETERMINING THE "30TH DAY" BEFORE THE SALE AND MAKING THE
REQUEST ON THAT SAME DAY IS TO BE BORNE BY THE TRUSTEE OR HIS ATTORNEY.)




                                       END OF NOTES




                             National Title Insurance of New York, Inc.
                                                             Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                         (Rev. 11-90)
                                                  8
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 78 of 81
ORDER NO:      9809



                                         SCHEDULE C

1.          THIS GUARANTEE IS RESTRICTED TO THE USE OF THE ASSURED SOLELY FOR THE
            PURPOSE OF PROVIDING INFORMATION TO FACILITATE THE COMMENCEMENT OF A
            SUIT AT LAW OR THE FORFEITURE OF A REAL ESTATE CONTRACT PURSUANT TO
            RCW 61.30 OR A FORECLOSURE PURSUANT TO RCW 61.24 OF A MORTGAGE
            DESCRIBED IN SCHEDULE B, AFFECTING THE LAND DESCRIBED IN SCHEDULE A. THE
            COMPANY SHALL HAVE NO LIABILITY FOR ANY RELIANCE HEREON EXCEPT FOR THE
            PURPOSE FOR WHICH THIS GUARANTEE IS ISSUED. THIS GUARANTEE IS NOT A
            COMMITMENT NOR AN OBLIGATION BY THE COMPANY TO ISSUE ANY POLICY OR
            POLICES OF TITLE INSURANCE INSURING SAID LAND, AND IS NOT TO BE USED AS A
            BASIS FOR CLOSING ANY TRANSACTION AFFECTING TITLE TO SAID LAND.

2.          UPON REQUEST WITHIN 60 DAYS FROM THE EFFECTIVE DATE OF THIS GUARANTEE,
            THE COMPANY WILL EXTEND THE EFFECTIVE DATE OF THIS GUARANTEE BY
            ENDORSEMENT TO INCLUDE THE FILING OF ANY COMPLAINT AND RECORDING OF
            NOTICE OF LIS PENDENS, RECORDING OF NOTICE OF INTENT TO FORFEIT REAL
            ESTATE CONTRACT, OR RECORDING OF NOTICE OF TRUSTEE’S SALE. SUCH AN
            ENDORSEMENT WILL SHOW AS ADDITIONAL EXCEPTIONS, AND THEREFORE
            EXCLUDE FROM COVERAGE, THOSE MATTERS ATTACHING SUBSEQUENT TO THE
            EFFECTIVE DATE OF THIS GUARANTEE BUT PRIOR TO THE ISSUANCE OF THE
            ENDORSEMENT.

3.          UPON REQUEST ON THE 30TH DAY PRECEDING THE DATE SET FOR THE
            FORFEITURE OF REAL ESTATE CONTRACT, OR TRUSTEE’S SALE, THE COMPANY
            WILL ISSUE AN ENDORSEMENT IDENTIFYING FEDERAL TAX LIENS, IF ANY,
            AFFECTING THE LAND DESCRIBED IN SCHEDULE A. THE RESPONSIBILITY,
            HOWEVER, FOR DETERMINING THE 30TH DAY BEFORE THE SALE OR FORFEITURE,
            AND FOR MAKING THE REQUEST ON THAT SAME DAY, IS BORNE BY THE ASSURED.

4.          THE COMPANY MAY, BUT IS NOT OBLIGATED TO, ISSUE ADDITIONAL
            ENDORSEMENTS EXTENDING THE EFFECTIVE DATE OF THIS GUARANTEE AT THE
            REQUEST OF THE ASSURED. THE FEE FOR SUCH ENDORSEMENTS WILL BE
            CHARGED ACCORDING TO THE COMPANY’S FILED RATE SCHEDULE FOR SUCH
            ENDORSEMENTS. THE COMPANY WILL NOT, AND ACCEPTS NO OBLIGATION TO,
            ISSUE AN ENDORSEMENT EXTENDING THE EFFECTIVE DATE TO, OR BEYOND, ANY
            SALE OF THE PREMISES OR A DECLARATION OF FORFEITURE OF A REAL ESTATE
            CONTRACT, TRUSTEE’S SALE OF DEED IN LIEU OF THEREOF.

5.          THIS REPORT IS RESTRICTED TO THE USE OF THE ATTORNEY FOR THE
            BENEFICIARY AND TRUSTEE UNDER DEED OF TRUST IDENTIFIED IN PARAGRAPH 17
            ABOVE, AND IS FOR THE PURPOSE OF DETERMINING THOSE PERSONS TO BE GIVEN
            "NOTICE" OF A PROPOSED TRUSTEE'S SALE AFFECTING SAID PREMISES, AS
            REQUIRED BY R. C. W. 61.24.040 (WASHINGTON DEED OF TRUST ACT, AS AMENDED).
            IT IS NOT TO BE USED AS A BASIS FOR CLOSING ANY TRANSACTION AFFECTING
            TITLE TO SAID PROPERTY. ANY ADDRESS INFORMATION PROVIDED IN THIS REPORT
            IS DONE SO SOLELY AS A COURTESY TO THE ASSURED. WE ACCEPT NO LIABILITY
            FOR ANY ERROR OR DEFECT IN SAID INFORMATION OR FOR ANY LOSS OR DAMAGE
            SUFFERED BY THE ASSURED FOR HAVING DEPENDED THEREON.

6.          ATTENTION IS CALLED TO THE SERVICEMEMBERS CIVIL RELIEF ACT OF 2003 (108
            P.L. 189; 117 STAT. 2835; 2003 ENACTED H.R.100) AND AMENDMENTS THERETO AND
            THE MILITARY RESERVIST ACT OF 1991 (SEC. 800 TO 810, MILITARY VETERANS
            CODE) WHICH CONTAIN INHIBITIONS AGAINST THE SALE OF LAND UNDER A DEED
            OF TRUST IF THE OWNER IS ENTITLED TO THE BENEFITS OF SAID ACTS.


                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                    9
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 79 of 81
ORDER NO:      9809




7.          ATTENTION IS CALLED TO THE FEDERAL TAX LIEN ACT OF 1966 WHICH, AMONG
            OTHER THINGS, PROVIDES FOR THE GIVING OF WRITTEN NOTICE OF SALE IN A
            SPECIFIED MANNER TO THE SECRETARY OF TREASURY OR HIS DELEGATE AS A
            REQUIREMENT FOR THE DISCHARGE OR DIVESTMENT OF A FEDERAL TAX LIEN IN A
            NON JUDICIAL SALE, AND ESTABLISHES WITH RESPECT TO SUCH LIEN A RIGHT IN
            THE UNITED STATES TO REDEEM THE PROPERTY WITHIN A PERIOD OF 120 DAYS
            FROM THE DATE OF ANY SUCH SALE.

7(B).       ATTENTION IS CALLED TO THE FEDERAL DEBT COLLECTION PROCEDURES ACT (28
            USC 3001-3308) AND THE PROVISIONS OF 28 USC 2410 (ACTIONS AFFECTING
            PROPERTY ON WHICH UNITED STATES HAS LIEN) WHICH, AMONG OTHER THINGS
            PROVIDES FOR WRITTEN NOTICE TO BE GIVEN TO THE UNITED STATES, AND
            PROVIDES FOR THE DISCHARGE OF THE PROPERTY FROM THE MORTGAGE OR
            OTHER LIEN HELD BY THE UNITED STATES, AND PROVIDES THAT THE UNITED
            STATES SHALL HAVE ONE YEAR FROM THE DATE OF SALE WITHIN WHICH TO
            REDEEM.

8.          SAID LAND IS SITUATED IN THE CITY OF MAPLE VALLEY, COUNTY OF KING,
            WASHINGTON.

9.          PUBLICATION MAY BE MADE IN:

            DAILY JOURNAL OF COMMERCE (WA)

10.         REQUESTS HAVE BEEN RECORDED BY THE PERSONS NAMED BELOW FOR SPECIAL
            NOTICE OF ANY NOTICE OF DEFAULT AND ANY NOTICE OF SALE UNDER SAID DEED
            OF TRUST:

            NONE

11.         THE NAMES AND ADDRESSES OF ADDITIONAL PERSONS WHO ARE ENTITLED TO
            RECEIVE A COPY OF THE NOTICE OF SALE ARE:

            CURRENT OCCUPANT
            23829 SE 248TH STREET
            MAPLE VALLEY, WA 98038
            (CURRENT OCCUPANT)

            ALBERTO RIVERA MONROY
            23829 SE 248TH STREET
            MAPLE VALLEY, WA 98038
            (TRUSTOR)

            IRMA PARRA-RIVERA
            23829 SE 248TH STREET
            MAPLE VALLEY, WA 98038
            (TRUSTOR)

            IRMA RIVERA
            23829 SE 248TH
            MAPLE VALLEY, WA 98038
            (VESTEE)




                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                   10
        Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 80 of 81
ORDER NO:      9809




            IRMA RIVERA
            23829 SE 248TH STREET
            MAPLE VALLEY, WA 98038
            (VESTEE)

            IRMA PARRA-RIVERA
            23829 SE 248TH
            MAPLE VALLEY, WA 98038
            (VESTEE/AKA)

            IRMA RANA
            23829 SE 248TH
            MAPLE VALLEY, WA 98038
            (VESTEE/AKA)

            IRMA RANA
            23829 SE 248TH STREET
            MAPLE VALLEY, WA 98038
            (VESTEE/AKA)

            KING COUNTY DEPARTMENT OF NATURAL RESOURCES & PARKS
            C/O WASTEWATER TREATMENT DIVISION
            CAPACITY CHARGE PROGRAM
            201 SO. JACKSON ST MS: KSC-NR-0502
            SEATTLE, WA 98104
            (REFERS TO ITEM(S) 18)

            BELMONT WOODS HOMEOWNERS' ASSOCIATION
            C/O J. DAVID HUHS
            CURRAN LAW FIRM P.S.
            555 WEST SMITH ST.
            KENT, WA 98032
            (REFERS TO ITEM(S) 19)

                                     END OF SCHEDULE C




                               National Title Insurance of New York, Inc.
                                                               Litigation/Trustee’s Sale/Contract Forfeiture Guarantee
                                                                                                           (Rev. 11-90)
                                                   11
      Case 2:21-cv-00813-BJR Document 14 Filed 08/20/21 Page 81 of 81



                               SERVICELINK TITLE AGENCY, INC.
                            3220 EL CAMINO REAL, IRVINE, CA 92602
                                 (714) 247-7000 • (800) 323-0165

                                      TRANSMITTAL




TO:                                                     DATE: JANUARY 3, 2020

      TRUSTEE CORPS
      17100 GILLETTE AVE
      IRVINE, CA 92614

      ATTN:

      REF. NO.:         98-19
      ORDER NO.:       9809


      PLEASE FIND ENCLOSED HEREWITH ITEMS CHECKED BELOW:

      ___     CERTIFIED COPY

      ___     OWNERS POLICY

      ___     ALTA POLICY

      ___     CORRECTED GUARANTEE, POLICY AND/OR ENDORSEMENT

      ___     ENDORSEMENT

      ___     PRELIMINARY REPORT

      ___     SUPPLEMENTAL REPORT

      X       LITIGATION /TRUSTEE’S SALE/CONTRACT FORFEITURE GUARANTEE
